In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00342-CV

IN RE R.H., Relator                        §   Original Proceeding

                                           §   43rd District Court of Parker County, Texas

                                           §   Trial Court No. CV18-1157

                                           §   December 31, 2020

                                               Memorandum Opinion by Justice Kerr

                                    JUDGMENT

      This court has considered relator’s petition for writ of mandamus and holds

that the petition should be conditionally granted. Accordingly, we conditionally grant

the writ of mandamus and direct the trial court to vacate its order denying the motion

to transfer venue, and in its stead, to issue an order severing and transferring the suit

as to B.M.H. to Tarrant County. Our writ will issue only if the trial court fails to

comply.
      It is further ordered that Real Party in Interest K.H. must pay all costs of this

proceeding.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Elizabeth Kerr_________________
                                         Justice Elizabeth Kerr